           Case 5:21-cv-00123-G Document 5 Filed 06/15/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

FELICIA SHELLS-BLANKENSHIP,                   )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-21-123-G
                                              )
STATE OF OKLAHOMA,                            )
                                              )
       Defendant.                             )

                                         ORDER

       On February 19, 2021, Plaintiff Felicia Shells-Blankenship, appearing pro se, filed

this lawsuit, which is liberally construed to raise claims against Defendant State of

Oklahoma. Plaintiff’s 90-day deadline to effect service upon Defendant expired on May

20, 2021. See Fed. R. Civ. P. 4(m). Pursuant to Rule 4(m), if a defendant is not served

within this 90-day period, the court “must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” Id.

       As of May 25, 2021, Plaintiff had not requested the issuance of summons or ensured

that a proof of service or waiver of service was filed with the Court. Nor had Defendant

answered or otherwise indicated awareness of Plaintiff’s lawsuit.

       Accordingly, the Court directed Plaintiff to show cause in writing, within 14 days,

why her claims against Defendant should not be dismissed. See Order of May 25, 2021

(Doc. No. 4) at 1. This Order was mailed to Plaintiff at her address of record, and there is

no indication from the docket that it was not received. As of this date, Plaintiff has not
             Case 5:21-cv-00123-G Document 5 Filed 06/15/21 Page 2 of 4




responded to the Court’s Order and has not shown that service has been perfected on

Defendant.

       A plaintiff in a federal civil lawsuit is required to have each defendant served with

a summons and a copy of the pleading by a date certain. See Fed. R. Civ. P. 4(c)(1), (m).

Although Plaintiff is a pro se litigant, she is required to comply with the same rules of

procedure governing other litigants, including Rule 4. See DiCesare v. Stuart, 12 F.3d 973,

980 (10th Cir. 1993) (stating that pro se plaintiff was “obligated to follow the requirements

of Fed. R. Civ. P. 4”). Thus, Plaintiff’s failure to complete proper service upon Defendant

within the prescribed time limit is grounds for dismissal of all claims against that party,

absent any justification for this failure. See Fed. R. Civ. P. 4(m) (“If a defendant is not

served within 90 days after the complaint is filed, the court . . . must dismiss the action

without prejudice against that defendant or order that service be made within a specified

time. But if the plaintiff shows good cause for the failure, the court must extend the time

for service for an appropriate period.”).

       Plaintiff has made no attempt to show “good cause” under Rule 4(m) for the failure

to complete service upon Defendant, and no “good cause” is otherwise reflected in the

record before the Court. Fed. R. Civ. P. 4(m). Notwithstanding Plaintiff’s failure to show

good cause, the undersigned still must consider whether a permissive extension of time to

complete service of process is warranted. See Espinoza v. United States, 52 F.3d 838, 841

(10th Cir. 1995). The Tenth Circuit has noted that a permissive extension of time may be

appropriate where “policy considerations might weigh in favor of granting a permissive

extension of time.” Id. at 842. In making this determination, the Court must consider: (1)


                                             2
            Case 5:21-cv-00123-G Document 5 Filed 06/15/21 Page 3 of 4




whether “the applicable statute of limitations would bar the refiled action”; (2) whether the

plaintiff tried to follow “the complex requirements of multiple service” when serving the

United States, its agencies, or employees; and (3) whether there is reason to protect a pro

se plaintiff “from consequences of confusion or delay attending the resolution of an in

forma pauperis petition.” Espinoza, 52 F.3d at 842 & n.8 (internal quotation marks

omitted).

       Here, the undersigned finds no policy considerations meriting additional time for

service. Plaintiff has made no request for additional time or assistance with service.

Defendant is not a federal officer, and although Plaintiff is proceeding in forma pauperis,

there is no apparent confusion or delay justifying an extension.         Further, assuming

Plaintiff’s statute of limitations has expired, a dismissal under Rule 4(m) would not

necessarily bar the refiling of Plaintiff’s claims. Oklahoma’s “savings statute” may save

the claims because a Rule 4(m) dismissal represents a failure “otherwise than on the merits”

within the meaning of title 12, section 100 of the Oklahoma Statutes. Young v. Rios, No.

CIV-15-641-R, 2018 WL 2079509, at *2 (W.D. Okla. May 4, 2018). In other words,

Plaintiff may be able to refile her claims against Defendant within one year of dismissal

without prejudice “although the time limit for commencing the action shall have expired

before the new action is filed.” Okla. Stat. tit. 12, § 100; see Young, 2018 WL 2079509, at

*2.

       Thus, the Espinoza factors weigh in favor of dismissal under Rule 4(m), and the

Court discerns no other policy considerations that might warrant a permissive extension in

this case. Further, Plaintiff has been warned that failure to accomplish service would result


                                             3
           Case 5:21-cv-00123-G Document 5 Filed 06/15/21 Page 4 of 4




in dismissal and has been afforded an opportunity to justify her failure to do so. See Smith

v. Glanz, 662 F. App’x 595, 596, 597-98 (10th Cir. 2016).

                                     CONCLUSION

       Accordingly, the Court DISMISSES WITHOUT PREJUDICE all claims against

Defendant State of Oklahoma for failure of service under Rule 4(m) of the Federal Rules

of Civil Procedure.

       IT IS SO ORDERED this 15th day of June, 2021.




                                             4
